 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      STEPHANIE TAYLOR, et al.,
                                                             CASE NO. 2:19-cv-01869-RAJ-JRC
11                             Plaintiffs,
                                                             SCHEDULING ORDER
12              v.

13      THE STATE OF WASHINGTON
        DEPARTMENT OF JUVENILE YOUTH
14      AND FAMILY SERVICES - FAR AND
        CPS DEPARTMENT, et al.,
15
                               Defendants.
16

17          This 42 U.S.C. § 1983 civil rights matter has been referred to the undersigned Magistrate

18   Judge pursuant to 28 U.S.C. §§ 636 (b)(1)(A) and (B) and MJR 1, 3, and 4.

19          The Court has reviewed the parties’ Joint Status Report. See Dkt. 38. A trial date will be

20   set by the assigned District Judge, the Honorable Richard A. Jones, if the case is not resolved by

21   settlement or dispositive motion. The Court sets the following pretrial schedule:

22                                    Event                                          Date
23      Deadline for joining additional parties                                 April 17, 2020
24


     SCHEDULING ORDER - 1
 1      Deadline for amending pleadings                                            May 1, 2020

 2      Plaintiff’s expert disclosures under Federal Rule of Civil               March 5, 2021
        Procedure (“Fed. R. Civ. P”) 26(a)(2)
 3
        Defendant’s expert disclosures under Fed. R. Civ. P. 26(a)(2)            March 19, 2021
 4
        Rebuttal expert disclosures                                               April 2, 2021
 5
         All motions related to discovery must be noted on the motion calendar no later than the
 6              Friday before discovery closes pursuant to LCR 7(d) and LCR 37(a)(2)
        Discovery completed by                                                June 14, 2021
 7
        All dispositive motions must be filed by (see LCR 7(d))                   July 14, 2021
 8

 9
            This order sets firm dates that can be changed only by order of the Court, not by
10
     agreement of counsel for the parties. The Court will alter these dates only upon good cause
11
     shown. Failure to complete discovery within the time allowed is not recognized as good cause.
12
     If any of the dates identified in this Order or the Local Civil Rules fall on a weekend or federal
13
     holiday, the act or event shall be performed on the next business day.
14
            Counsel are directed to review Judge Jones’ Chambers Procedures at
15
     http://www.wawd.uscourts.gov/judges/jones-procedures. Counsel are expected to abide by the
16
     requirements set forth therein. Failure to do so may result in the imposition of sanctions.
17
            Links to Local Rules, Electronic Filing Procedures for Civil and Criminal Cases, court
18
     forms, instruction sheets, and General Orders, can be found on the Court’s website at
19
     www.wawd.uscourts.gov.
20
                                                 Discovery
21
            As required by LCR 37(a), all discovery matters are to be resolved by agreement if
22
     possible. Counsel shall also cooperate in preparing the agreed pretrial order in the format
23

24


     SCHEDULING ORDER - 2
 1   required by LCR 16.1. The parties shall comply with Judge Jones’ chambers procedures

 2   regarding discovery disputes.

 3                                     Alterations to Filing Procedures

 4             Counsel are required to electronically file all documents with the Court. Information and

 5   procedures for electronic filing can be found on the Western District of Washington’s website at

 6   http://www.wawd.uscourts.gov/attorneys/cmecf. The following alteration to the Filing

 7   Procedures applies in all cases pending before Judge Jones:

 8             1.     Mandatory chambers copies are required for all e-filed motions, responses,

 9   replies, and surreplies, and all supporting documentation relating to motions, regardless of page

10   length.

11             The paper copy of the documents (with tabs or other organizing aids as necessary) shall

12   be delivered to the Clerk’s Office by 12:00 p.m. on the business day after filing. The chambers

13   copy must be clearly marked with the words “Courtesy Copy of Electronic Filing for Chambers.”

14   The parties are required to print all courtesy copies from CM/ECF using the “Include headers

15   when displaying PDF documents” feature under “Document Options.” This requirement does

16   not apply to pleadings filed under seal.

17                                         Miscellaneous Matters

18             The Court has considered plaintiffs’ request for discovery phasing in this matter. See

19   Dkt. 38, at 2. However, discovery phasing is not appropriate in this case at present. Plaintiffs

20   fail to point to any particular consideration mitigating in favor of phased discovery beyond the

21   “complexity” of this case. Id. This case is not complex enough to warrant phasing discovery.

22   Nor does Fed. R. Civ. P. 26(b)(1) “require” discovery phasing, as plaintiffs assert. Id.

23

24


     SCHEDULING ORDER - 3
 1          Plaintiffs also appear to request relief not appropriate in a joint status report. See Local

 2   Civil Rule 16(a)(2). For instance, they appear to request a Court Order for defendants “to make

 3   reasonable accommodations for [p]laintiffs under Federal Rule [of Civil Procedure] 34 to gain

 4   access to Copies of Electronically Stored Information relevant to their case.” Dkt. 38, at 4. The

 5   Court will not rule on this request because the Court will not intervene in discovery matters until

 6   there has been a proper request and attempt to meet and confer before seeking Court resolution

 7   of a potential discovery dispute. See, e.g., Local Civil Rules 26(f)(3), 37(a)(1).

 8                                                Settlement

 9          If this case settles, Deputy Clerk Kelly Miller, at Kelly_Miller@wawd.uscourts.gov, shall

10   be notified as soon as possible. Pursuant to LCR 11(b), an attorney who fails to give the Deputy

11   Clerk prompt notice of settlement may be subject to such discipline as the Court deems

12   appropriate.

13          The Clerk is directed to send copies of this Order to all parties of record.

14          Dated this 14th day of April, 2020.

15

16

17                                                         A
                                                           J. Richard Creatura
18
                                                           United States Magistrate Judge
19

20

21

22

23

24


     SCHEDULING ORDER - 4
